MEMORANDUM**
Petitioner-appellant Julian Padilla appeals his conviction under 21 U.S.C. §§ 846 & 843(a)(7). Because the facts are known to the parties they are not repeated here. We have jurisdiction under 28 U.S.C. § 1291.
We review Padilla’s sufficiency of the evidence claim “by viewing it in the light *118most favorable to the prosecution and asking whether ‘any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ ” United States v. Blitz, 151 F.3d 1002, 1006 (9th Cir.1998) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (emphasis in original)).
The evidence presented to the jury was more than sufficient to establish that Padilla knew that the freon he distributed would be used for methamphetamine production. Accordingly, we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.